UNITED STATES DISTRICT COURT                                                                05/18/2021
SOUTHERN DISTRICT OF NEW YORK

 JOSE QUEZADA, on behalf of himself and all
 others similarly situated,

                                 Plaintiff,                       20-cv-10705 (ALC)

                        -against-                                 ORDER OF
                                                                  DISCONTINUANCE
 PEAK DESIGN,

                                    Defendant.

ANDREW L. CARTER, JR., United States District Judge:

         It having been reported to the Court that this case has been or will be settled, it is hereby

ORDERED that the above-captioned action is discontinued without costs and without prejudice to

restoring the action to this Court’s calendar if the application to restore the action is made within

thirty (30) days.

         The Clerk of Court is respectfully directed to terminated ECF No. 9.

SO ORDERED.

Dated:      May 18, 2021
            New York, New York

                                                               ANDREW L. CARTER, JR.
                                                               United States District Judge
